Citation Nr: 9912458	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  98-03 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected residuals of left knee injury, status post 
partial medial meniscectomy and anterior cruciate ligament 
(ACL) reconstruction with semitendinosus gracilis graft, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1993 to March 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted a claim by the veteran 
seeking entitlement to service connection for a left knee 
disorder, assigning a 10 percent disability rating.


REMAND

The veteran contends, in essence, that he is entitled to an 
original disability rating in excess of 10 percent for his 
service-connected left knee disorder.

After careful review of the claims file, the Board finds that 
this case is not ready for appellate review.

Specifically, the Board notes that, in the veteran's January 
1998 Substantive Appeal, VA Form 9, he requested a video 
hearing before a member of the Board at the RO.  
Subsequently, in February 1998, the RO issued a letter to the 
veteran indicating that it was going to further develop the 
record by obtaining additional evidence and scheduling a VA 
examination.  The letter states that it was the RO's intent 
that the additional development would eliminate the need for 
a personal hearing.  The letter indicates that the veteran 
could still be scheduled for a personal hearing should he so 
desire.  The substance of the above-described letter is 
reiterated in a February 1998 DRO Conference Report.  That 
report also indicates that the veteran's accredited 
representative agreed to the cancellation of the personal 
hearing.

The most recent submission by the veteran's accredited 
representative is a January 1999 Written Brief Presentation.  
In that document, the representative argues that "the 
veteran has not received a personal hearing as requested."  
It goes on to state that it was not clear whether he still 
wanted such a hearing.

Pursuant to 38 C.F.R. § 20.700  (1998), a veteran is entitled 
to a hearing on appeal before a member of the Board if such a 
request is made.  In this case, the veteran requested a video 
hearing at the RO before a member of the Board.  However, no 
such hearing was scheduled.  The Board finds it improper that 
the RO decided to cancel the hearing; it is not within the 
RO's authority to do so.  In this regard, the Board gives 
little weight to the fact that the veteran's representative 
apparently agreed to the RO's decision.  Nothing in the 
claims file suggests that the veteran agreed to a 
cancellation of the hearing.  Furthermore, it appears from 
the representative's most recent contentions, that it is now 
contesting the fact that the veteran was not provided the 
opportunity for a personal hearing.

Overall, the Board finds that the RO should schedule the 
veteran for a video hearing at the RO before a member of the 
Board and provide him with the opportunity to appear, prior 
to appellate review of this case.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
video hearing before a Board member at 
the St. Petersburg, Florida, RO.  The 
veteran and his accredited representative 
should be provided adequate notice of the 
time, date, and place of said hearing.  
All correspondences pertaining to this 
matter, as well as a transcript of the 
hearing, if held, should be associated 
with the claims folder.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The purpose of this REMAND is to 
insure compliance with the veteran's due process rights.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  No action is required of the veteran until he receives 
further notice, but he is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


